Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are active in this application.                                                                                                                                                             
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
		At line 9, “the database” is suggested to change to --the learning database--.  
		At line 40, “the database” is suggested to change to --the working database--.  
	Claim 9 is objected to because of the following informalities:  
		At line 50, “the database” is suggested to change to --the working database--.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the terms “the relevance of document”, “the correspondence of documents”, “the individual cells”, “the predetermined attributes”, “the position of the cell”, “the values”, “the presence”, “the rows of which are index rows”, “the rows of the compressed index matrix”, “the index lines of documents”, “the corresponding learning group of documents”, “the user’s search expression”, “the values entered”, “the presence of the corresponding attribute”, and “the index line of the search expression”.  In addition, there is insufficient antecedent basis for the terms “which”.  It is unclear what the term “which” corresponding to.
Regarding claim 2, there is insufficient antecedent basis for the term “semantic structures of the natural language” and “the latent sematic indexing”.
Regarding claim 7, there is insufficient antecedent basis for the term “the learning document database”.
Regarding claim 8, there is insufficient antecedent basis for “the value”.
Regarding claim 9, there is insufficient antecedent basis for “the dimension”, “the relevance”, “the correspondence of documents”, “the individual cells”, “the predetermined attributes”, “the position of the cell”, “the values entered in the cell”, “the presence”, “the rows of which are index rows”, “the index lines of documents”, “the corresponding learning group of documents”, “the user’s search expression”, “the values entered in the cell”, “the presence of the corresponding attribute”, and “the index line of the search expression”.  In addition, there is insufficient antecedent basis for the terms “which”.  It is unclear what the term “which” corresponding to.
Regarding claim 10, there is insufficient antecedent basis for the term “semantic structures of the natural language” and “the latent sematic indexing”.
Regarding claim 11, there is insufficient antecedent basis for the term “the learning document database”.
Dependent claims depend on rejected base claims thus rejected on the same ground.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claims 9-11 recite a recruitment recommender system comprising units, databases and systems which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C 101.  No express limitation of any hardware elements corresponding to the claimed units, databases and systems are mentioned in the specification in order to place the claim statutory.  Therefore, it can be reasonably be interpreted that the recruitment recommender system of claims 9-11 may be directed to simply a "recruitment recommender system" comprising a plurality of software code or programs.  Thus, claims 9-11 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.
Allowable Subject Matter
7.	Claims 1-11 would be allowable if overcome the 35 U.S.C. 112(b) rejections and the 35 U.S.C. 101 rejection and without changing the scope of the claimed invention.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153